Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed December 17, 2020 amends claims 1-14. Claim 2 cancelled. Claims 1 and 3-14 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are RFID reading Unit in claim 1, 10 and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 13, the phrase "to be"  and “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1 and 3-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over KRISHNAMURTHY (EP 2189372 A1) (hereinafter KRISHNAMURTHY) in view of Holbein (US 2009/0146789 A1) (hereinafter Holbein).

               Regarding claim 1, KRISHNAMURTHY discloses a seat belt buckle system (Fig. 1, 3) comprising a seat belt buckle and a belt tongue (Fig. 1, 3, tongue portion (301, 302)) adapted to be inserted into the seat belt buckle (Fig. 1, seat belt unit (100)), in an inserted state, wherein an RFID responder is arranged in or on the belt tongue and an RFID reading unit is arranged in the seat belt buckle (Abstract, when reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state) such that a coupling between the RFID reading unit and the RFID transponder is only possible if the belt tongue is inserted into the seat belt buckle in a single orientation (Fig. 1, seat belt unit (100) having closing device with female (200-202) and male portion (300-302), wherein male tongue portion (301, 302), para 006, when male and female portion inserted, transmit status fastening seat belt where tag is on male portion and reader is in female portion of seat belt). 
Even though KRISHNAMURTHY discloses when the male portion (300-302) is properly inserted into the female portion (200-202), i.e. when reader and tag are in contact, transmitting a status message from the reader device of each seat belt unit (100)  [Abstract], In analogous art, Holbein also discloses as in Fig. 1-2, ransponder 10 in the form of an RFID tag and a reading device 12 (RFID reader)  and transponder and a reading device together with the coupling means utilized for realizing a condition-specific switch or sensor with regard to the vehicle occupant protection device [005] and determination of the position of a safety belt and determination of the position of insertion tongue on a safety belt (transponder 10 mounted on safety belt [0038-0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining fastening state of seat belt unit  from received status messages disclosed by KRISHNAMURTHY to use safety-relevant means to detect change in condition and produces characteristic reaction detectable by reading device as taught by Holbein to use reading device detect change in condition and communicate to control unit of a vehicle occupant protection device [Holbein, paragraph 0022].
Regarding claim 3, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID transponder is arranged in or on a section of the belt tongue which can be inserted into the seat belt buckle in an inserted state (Fig. 1-3, paragraph 0015, closing device of mechanical latching is engaged when male portion tongue plate and buckle portion inserted, paragraph 006, when male and female portion inserted, transmit status fastening seat belt where tag is on male portion and reader is in female portion of seat belt). 
Regarding claim 4, KRISHNAMURTHY discloses the seat belt buckle system according to claim 3, wherein the RFID transponder is arranged in or on a metal plate of the belt tongue in a blind hole formed in the metal plate (Fig.1-3, paragraph 0011, metal housing). 
Regarding claim 5, KRISHNAMURTHY discloses the seat belt buckle system according to claim 3, wherein the RFID transponder is arranged in or on a section of a plastic overmold of the belt tongue which section, in the inserted state, extends into the seat belt buckle (Fig. 3, 6, paragraph 0038, guiding member 266 and tangue plate 302 inserted in buckle portion 202). 
Regarding claim 6, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID transponder is arranged in a plastic housing for mounting to a metal plate of the belt tongue and for spacing from the plate (Fig. 1 and 5, paragraph 0011, metal housing used of belt tongue, paragraph 0033, male connection portion 300 and female connection portion 200 and belt portion 210 and 310). 
Regarding claim 7, KRISHNAMURTHY discloses the seat-seat belt buckle system according to claim 6, wherein the housing is fastened to the plate in a force-fitting or a positive-locking manner by a latching connection (Fig. 4 and 6, release lever 220 is kept engaged by means of spring and tongue plate inserted into buckle portion). 
Regarding claim 8, KRISHNAMURTHY discloses the seat belt buckle system according to claim 6, wherein the housing is at least partially overmolded by a plastic overmold of the belt tongue (Fig. 1, 3-4, paragraph 007, tongue plate is inserted in buckle, paragraph 0015, mechanical latching for tongue portion to buckle portion, claim 16, female portion 201, 202 and male portion 301, 302). 
Regarding claim 9, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the transmission power of the RFID reading unit is so low that a coupling with the RFID transponder is only possible at a distance between the RFID transponder and the RFID reading unit  of up to 3 cm (paragraph 009, 0015, communication range below 10cm to 2cm, paragraph 009, communication between tag and reader device established when male portion inserted). 
Regarding claim 10, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the seat belt buckle is designed in such a way that the radiation emitted by the RFID reading unit or the RFID transponder is at least attenuated in at least one direction so that a coupling between the RFID transponder and the RFID reading unit is not possible when the belt tongue is not in the inserted state in the single orientation (Abstract, when reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state, paragraph 0037-0038, Fig. 5-6, forcing the tongue plate into correct belt buckle portion 202, paragraph 006, when male and female portion inserted, transmit status that fastening seat belt where tag is on male portion and reader is in female portion of seat belt, paragraph 009, communication between tag and reader device established when male portion inserted). 
Regarding claim 11, KRISHNAMURTHY discloses the seat belt buckle system according to claim 10, wherein at least one shielding plate is arranged in the seat belt buckle (Fig. 1, 5-6). 
Regarding claim 12, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID reading unit outputs a discrete signal when coupled with the RFID transponder (Fig. 1, Abstract, seat belt unit (100) having a closing device with a female portion (200-202) and a male portion (300-302), tag device (350, 360) and reader device (250, 260)). 
Regarding claim 13, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID reading unit is adapted to be connected to a vehicle BUS system (paragraph 0019, reading device of seat belt connected via wired link, paragraph 009, NFC short range wireless communication). 
Regarding claim 14, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein no additional switch or sensor is provided for detecting the belt tongue inserted into the seat belt buckle (Fig. 1-2, 5). 

Response to Arguments
8.        Applicant's arguments filed December 17, 2020  have been fully considered but they are not persuasive. 
          On page 8, lines 6-10, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the KRISHNAMURTHY teaches as in Fig. 1, seat belt unit (100) having a closing device with a female portion (200-202) and a male portion (300-302), wherein said male tongue portion (301, 302), and male and female portion inserted, transmit status that fastening seat belt where tag is on male portion and reader is in female portion of seat belt [006], and reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state and reader device of each seat belt unit (100) to a central processing device (400), determining the fastening state of each seat belt unit (100) from the received status [Abstract], and metal housing used of belt tongue [0011] and, male connection portion 300 and female connection portion 200 and belt portion 210 and 310 [0033], and as in Fig. 5-6, forcing the tongue plate into correct belt buckle portion 202, [0037-0038] communication between tag and reader device established when male portion inserted [009], and
Holbein teaches as in Fig. 1-2, ransponder 10 in the form of an RFID tag and a reading device 12 (RFID reader)  and transponder and a reading device together with coupling means utilized for realizing a condition-specific switch or sensor with regard to vehicle occupant protection device [005] and determination of position of safety belt and determination of position of insertion tongue on safety belt (transponder 10 mounted on safety belt [0038-0040].
Thus, KRISHNAMURTHY (EP 2189372 A1) and Holbein (US 2009/0146789 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689